Citation Nr: 1740489	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to the service-connected disability of diabetes mellitus type II and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  Jurisdiction has been transferred to the RO in Montgomery, Alabama.  A videoconference hearing was set for February 2016, but the Veteran withdrew his hearing request.

The Board notes that the Veteran submitted an August 2017 informal hearing presentation, indicating that he seeks service connection for bilateral carpal tunnel syndrome, as well as referrals for bilateral hip disability and hypertension.  The record contains no indication that the Veteran has filed claims for service connection for bilateral carpal tunnel syndrome, bilateral hip disability, or hypertension.  In the interest of offering the Veteran an opportunity to seek all VA benefits for which he might be eligible, the Board requests that the RO contact the Veteran to determine whether he wishes to file formal claims for bilateral carpal tunnel syndrome, bilateral hip disability, and hypertension. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's peripheral neuropathy.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran received VA examinations in June 2010 and July 2014 and was diagnosed with peripheral neuropathy.  It was determined that the peripheral neuropathy was less likely as not caused by, related to, or aggravated by the Veteran's service-connected diabetes.  In August 2017, the Veteran, through his representative, raised the theory of whether his service-connected PTSD caused or aggravated his peripheral neuropathy.  As the prior VA examinations did not address this new theory of secondary service connection, the issue should be addressed on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner should address the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy was caused by his service-connected PTSD. 

b. If not caused by his service-connected PTSD, state whether it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy was aggravated (permanent worsening of the underlying disability beyond natural progress) by his service-connected PTSD.  If the above diagnosis is permanently worsened beyond normal progression, the examiner should indicate the degree of worsening attributable to the Veteran's service-connected PTSD.

The examiner should provide a complete rationale and explanation for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence. 

2. After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



